DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24, 25, 27, 30, 31, 33, 34, 37-39, 41, 42 and 43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication US20120186587A1 hereinafter referred to as Steffens. Steffens discloses a repositioning system 20, 40, comprising: a base sheet 20, the base sheet being adapted to be placed above a patient support surface; and a top sheet 40 configured to wick away moisture, the top sheet having at least one region of increased friction on a bottom surface of the top sheet to cooperate with the base sheet; as per claim 25 wherein the region of increased friction is formed by a material having a high coefficient of friction; as per claim 27 wherein the region of increased friction is formed by a material that is modified to have a high coefficient of friction; as per claim 30 wherein the region of increased friction provides directional friction between the base sheet and the top sheet; as per claim 31 wherein the region of increased friction is configured to work in conjunction with an area of increased friction on a top surface of the base sheet; as per claim 33 wherein the top sheet comprises a material that is liquid impermeable and moisture permeable; as per claim 34 wherein the top sheet comprises a knitted material; as per claim 37 repositioning system, comprising: a moisture-wicking top sheet 40 configured to be placed directly beneath a patient on a support surface, the top sheet having at least one region of increased friction on a bottom surface of the top sheet to cooperate with a patient repositioning sheet 20; as per claim 38 wherein the region of increased friction is formed by a material having a high coefficient of friction; as per claim 39 wherein the region of increased friction is formed by a material that is modified to have a high coefficient of friction; as per claim 41 wherein the region of increased friction provides directional friction between the top sheet and the patient repositioning sheet; as per claim 42 wherein the top sheet comprises a material that is liquid impermeable and moisture permeable; as per claim 43 wherein the top sheet comprises a knitted material.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steffens in view of US Patent Publication US20020157341A1 hereinafter referred to as Alm. Steffens discloses the claimed apparatus, however does not disclose wherein the material is formed from unbroken loop material or flock. Alm teaches the use of flock to create a high friction interaction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize flocking as a high friction material. Such a modification would have been obvious to try for the purpose of having a high degree of friction between surfaces. Such a modification would yield expected results. 
Re-claim 28
Steffens as modified by Alms discloses, 
wherein the material comprises a flock applied to a substrate material to increase the coefficient of friction of the material at least in one direction.

Claim(s) 29, 32 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steffens in view of US Patent 5,787,523 hereinafter referred to as Lindberg. Steffens discloses the claimed apparatus, however does not disclose wherein the area of increased friction is provided by at least one auxiliary panel attached to the bottom surface of the top sheet. Lindberg teaches a absorbent pad 2 wherein the area of increased friction 5 is provided by at least one auxiliary panel attached to the bottom surface of the top sheet (see fig. 13, 14 and 20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the absorbent pad of Steffens from multiple layers of material as taught by Lindberg. Such a modification would have been obvious to try for the forming a absorbent pad with a high friction bottom panel. 
Re-claim 32
	Steffens as modified by Lindberg discloses,
wherein at least a second portion of the bottom surface of the top sheet includes a low friction region.
Re-claim 40
	Steffens as modified by Lindberg discloses,
wherein the region of increased friction is provided by at least one auxiliary panel attached to the bottom surface of the top sheet.

Claim(s) 35 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steffens in view of US Patent Publication US2016/0183689A1 hereinafter referred to as Miner. Steffens discloses the claimed apparatus, however does not disclose wherein the top sheet is shorter than the base sheet. Miner teaches a moister wicking top sheet 330, 830, 850 overlaying a base sheet 320, 810 wherein the top sheet is shorter than the base sheet. It would have been obvious matter of design choice to make the top sheet shorter than the base sheet, since such a modification would have involved a mere change in the relative dimensions of a component.  A change is relative dimension is generally recognized as being within the level of ordinary skill in the art. In re Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device 
Re-claim 36
	Steffens as modified by Miner discloses,
wherein at least one of the base sheet or the top sheet includes a graphic design to assist with a proper alignment of the top sheet and the base sheet (see fig.8).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see notice of references cited).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEOLU A ADEBOYEJO whose telephone number is (571)270-3072.  The examiner can normally be reached on M-Th 10AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IFEOLU A ADEBOYEJO/Examiner, Art Unit 3673

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673